Case: 17-13404    Date Filed: 02/27/2019   Page: 1 of 10


                                                              [DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 17-13404
                             Non-Argument Calendar
                           ________________________

                    D.C. Docket No. 5:17-cv-00007-LGW-RSB

THOMAS L. THOMAS,
In Re: Native American Child A. Thomas,
a.k.a. A. Disanto,
                                                                 Plaintiff-Appellant,
                                       versus
DORENE DISANTO,
MIKE DEWINE,
Ohio Attorney General,
                                                              Defendants-Appellees.
                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                                (February 27, 2019)

Before TJOFLAT, WILSON, and HULL, Circuit Judges.

PER CURIAM:

      Thomas L. Thomas filed a “petition for writ of habeas corpus, coram nobis

and/or judicial review” in the U.S. District Court for Southern District of Georgia.

He did so with the hopes of challenging his son’s child custody proceedings, which
              Case: 17-13404     Date Filed: 02/27/2019    Page: 2 of 10


were decided in Ohio state court. The District Court held that Thomas filed the

petition in the wrong venue—after all, the defendants are residents of Ohio, the

state court proceedings happened in Ohio, and his son resides in Ohio—and

dismissed the case rather than transferring it to the proper venue. The District

Court did not transfer the case because it concluded the transferee court would not

have jurisdiction to hear the case.

      Thomas, proceeding pro se, appeals. He claims the District Court erred

because the Ohio state court lacked jurisdiction to hear a child custody case

involving his son. Thomas says his son is a member of a Native American Indian

tribe, the Pembina Nation Little Shell Band of North America Tribe (the “Pembina

Tribe”). Thus, jurisdiction over his son lies exclusively with the Pembina tribal

court. We disagree and affirm.

                                           I.

      The District Court held that Thomas filed his petition in the wrong venue:

rather than filing in the Southern District of Georgia, he should have filed in the

Northern District of Ohio. We review a district court’s dismissal based on

improper venue for abuse of discretion. Algodonera De Las Cabezas, S.A. v. Am.

Suisse Capital, Inc., 432 F.3d 1343, 1345 (11th Cir. 2005) (per curiam) (citing

Home Ins. Co. v. Thomas Indus., Inc., 896 F.2d 1352, 1355 (11th Cir. 1990)). A

district court abuses its discretion when it “fails to apply the proper legal standard


                                           2
                Case: 17-13404       Date Filed: 02/27/2019       Page: 3 of 10


or to follow proper procedures in making the determination, or makes findings of

fact that are clearly erroneous.” Heffner v. Blue Cross & Blue Shield of Ala., 443

F.3d 1330, 1337 (11th Cir. 2006) (quoting Birmingham Steel Corp. v. TVA, 353

F.3d 1331, 1335 (11th Cir. 2003)).

       Generally, in a civil action in federal court, venue is proper in:

       (1) a judicial district in which any defendant resides, if all defendants
       are residents of the State in which the district is located;

       (2) a judicial district in which a substantial part of the events or
       omissions giving rise to the claim occurred . . . ; or

       (3) if there is no district in which an action may otherwise be brought
       . . . , any judicial district in which any defendant is subject to the
       court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). Here, both named defendants are residents of Ohio, and

Thomas wants to challenge Ohio state court proceedings. Thomas resides in

Georgia, and that’s the only connection between the State of Georgia and this case.

Thus, the District Court did not abuse its discretion in finding that Thomas filed his

petition in the wrong venue.1

                                               II.




       1
         Here, the Magistrate Judge filed a Report and Recommendation (“R&R”) sua sponte
and found that the venue was improper. A district court may sua sponte dismiss a suit for
improper venue, but it must “first giv[e] the parties an opportunity to present their views on the
issue.” Algodonera De Las Cabezas, 432 F.3d at 1345 (quoting Lipofsky v. N.Y. State Workers
Comp. Bd., 861 F.2d 1257, 1259 (11th Cir. 1988)). Thomas filed objections to the R&R and thus
had a chance to be heard on the issue.
                                                3
                Case: 17-13404       Date Filed: 02/27/2019       Page: 4 of 10


       If venue is improper, the district court “shall dismiss, or if it be in the

interest of justice, transfer such case to any district or division in which it could

have been brought.” 28 U.S.C. § 1406(a). Here, the District Court found that

transferring the case would not be in the interest of justice because the transferee

court would not have jurisdiction over the case. The District Court made the

following conclusions: (1) the Rooker-Feldman doctrine2 prevents federal district

courts from reviewing the Ohio state court proceedings,3 (2) Thomas is not entitled

to a writ of coram nobis, (3) Thomas is not entitled to habeas corpus relief, and (4)

the Pembina tribal court does not have exclusive jurisdiction over Thomas’s son

because the Pembina Tribe is not a recognized Indian tribe under the Indian Child

Welfare Act (the “ICWA”).

       We consider each separately.

                                               A.

       “We review questions of subject matter jurisdiction de novo,” Goodman ex

rel. Goodman v. Sipos, 259 F.3d 1327, 1331 (11th Cir. 2001) (quoting Singleton v.

Apfel, 231 F.3d 853, 856 (11th Cir. 2000)), and we review a district court’s

application of the Rooker-Feldman doctrine de novo, Lozman v. City of Riviera



       2
          See Rooker v. Fid. Tr. Co., 263 U.S. 413, 44 S. Ct. 149 (1923); D.C. Court of Appeals v.
Feldman, 460 U.S. 462, 103 S. Ct. 1303 (1983).
        3
          Alternatively, the District Court concluded that even if the child custody proceedings
are ongoing, federal courts should abstain under Younger v. Harris, 401 U.S. 37, 91 S. Ct. 746
(1971).
                                                4
                Case: 17-13404        Date Filed: 02/27/2019        Page: 5 of 10


Beach, 713 F.3d 1066, 1069–70 (11th Cir. 2013) (citing Doe v. Fla. Bar, 630 F.3d

1336, 1340 (11th Cir. 2011).

       “The Rooker-Feldman doctrine places limits on the subject matter

jurisdiction of federal district courts and courts of appeal over certain matters

related to previous state court litigation.” Goodman, 259 F.3d at 1332. It applies

to “cases brought by state-court losers complaining of injuries caused by state-

court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments.” Nicholson v.

Shafe, 558 F.3d 1266, 1273 (11th Cir. 2009) (quoting Exxon Mobil Corp. v. Saudi

Basic Indus. Corp., 544 U.S. 280, 284, 125 S. Ct. 1517, 1520 (2005)). We have

applied Rooker-Feldman several times in the context of child custody issues, and

we have held that we cannot interfere with final judgments rendered by state

courts. See Goodman, 259 F.3d at 1332–33 (discussing cases); Liedel v. Juvenile

Court of Madison Cty., 891 F.2d 1542, 1545–46 (11th Cir. 1990); Staley v.

Ledbetter, 837 F.2d 1016, 1017–18 (11th Cir. 1988) (per curiam).

       Here, assuming the state court proceedings are final,4 Thomas is attempting

to challenge child custody actions in state court. Although we’re unable to tell


       4
          It is not entirely clear from the record whether the state court proceedings are final. But
even if they are ongoing, we agree with the District Court’s alternative holding that Younger
abstention would prevent a federal court from intervening in any ongoing proceedings.
        In Younger, the Supreme Court reversed a District Court judgment enjoining a criminal
defendant’s prosecution in a pending state court action, noting that there is a “national policy
forbidding federal courts to stay or enjoin pending state court proceedings except under special
                                                  5
                Case: 17-13404        Date Filed: 02/27/2019       Page: 6 of 10


from the petition exactly what the Ohio state court decided, it seems pretty clear

that the state court’s judgment related to the custody of Thomas’s son. The federal

district courts do not have jurisdiction over this sort of challenge, and the District

Court’s finding is correct.

                                                B.

       The All Writs Act says that “[t]he Supreme Court and all courts established

by Act of Congress may issue all writs necessary or appropriate in aid of their


circumstances.” 401 U.S. at 40–41, 91 S. Ct. at 478–79. The Supreme Court held that, while the
federal courts had jurisdiction over the claim, they were required to abstain from exercising that
jurisdiction, chiefly because of “the notion of ‘comity,’ that is, a proper respect for state
functions.” Id. at 44, 91 S. Ct. at 750. We have stated that “[a]lthough Younger concerned state
criminal proceedings, its principles are ‘fully applicable to noncriminal judicial proceedings
when important state interests are involved.’” 31 Foster Children v. Bush, 329 F.3d 1255, 1274
(11th Cir. 2003) (quoting Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423,
432, 102 S. Ct. 2515, 2521 (1982)).
        In determining whether Younger abstention applies, the Court must answer three
questions: “first, do [the proceedings] constitute an ongoing state judicial proceeding; second, do
the proceedings implicate important state interests; and third, is there an adequate opportunity in
the state proceedings to raise constitutional challenges.” Id. (alteration in original) (quoting
Middlesex Cty. Ethics Comm., 457 U.S. at 432, 102 S. Ct. at 2521). If the subject matter of the
action involves “[p]roceedings necessary for the vindication of important state policies or for the
functioning of the state judicial system,” it is an important state interest. Id. (quoting Middlesex
Cty. Ethics Comm., 457 U.S. at 432, 102 S. Ct. at 2521). As to the second question, the Supreme
Court has noted that “[f]amily relations are a traditional area of state concern.” Moore v. Sims,
442 U.S. 415, 435, 99 S. Ct. 2371, 2383 (1979). As to the third, this Court has said that “[a]
federal court ‘should assume that state procedures will afford an adequate remedy, in the absence
of unambiguous authority to the contrary.’” 31 Foster Children, 329 F.3d at 1279 (quoting
Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 15, 107 S. Ct. 1519, 1528 (1987)). Here, if the state
proceedings are ongoing, they would satisfy all three questions.
        The Supreme Court has recognized exceptional circumstances in which Younger
abstention might be inappropriate: where the irreparable injury is “great and immediate,” where
the state law in question is “flagrantly and patently violative of express constitutional
prohibitions,” or where the plaintiff demonstrates bad faith, harassment, or other “unusual
circumstances” justifying equitable relief. Mitchum v. Foster, 407 U.S. 225, 230, 92 S. Ct. 2151,
2156 (1972) (quotations omitted). This case does not fit within these exceptional circumstances,
as Thomas just disagrees with the state court proceedings.
                                                 6
                 Case: 17-13404   Date Filed: 02/27/2019    Page: 7 of 10


respective jurisdictions and aggreegable to the usages and principles of law.” 28

U.S.C. § 1651(a). We have explained that “[t]he Act does not create any

substantive federal jurisdiction,” but “[i]nstead, it is a codification of the federal

courts’ traditional, inherent power to protect the jurisdiction they already have,

derived from some other source.” Klay v. United Healthgroup, Inc., 376 F.3d

1092, 1099 (11th Cir. 2004).

      As for the writ of coram nobis, the Supreme Court has said that the writ

“was available at common law to correct errors of fact. It was allowed without

limitation of time for facts that affect the ‘validity and regularity’ of the judgment,

and was used in both civil and c[ri]minal cases.” United States v. Morgan, 346

U.S. 502, 507, 74 S. Ct. 247, 250 (1954). That said, the Federal Rules of Civil

Procedure have abolished the writ of error coram nobis in civil cases. See id. at

505 n.4, 74 S. Ct. at 249 n.4; United States v. Mills, 221 F.3d 1201, 1203 n.2 (11th

Cir. 2000) (“The writ of coram nobis has been abolished in civil cases.”); Fed. R.

Civ. P. 60(e).

      Here, Thomas filed a civil case, so the writ of coram nobis is unavailable.

Plus, the federal district courts do not have jurisdiction over Thomas’s petition, and

the writ of coram nobis cannot be used to expand the jurisdiction of the federal

courts. Thus, the District Court was correct in finding that a federal district court

cannot issue this.


                                            7
              Case: 17-13404      Date Filed: 02/27/2019   Page: 8 of 10


                                          C.

      Thomas also asked for a writ of habeas corpus. But “federal habeas has

never been available to challenge parental rights or child custody.” Lehman v.

Lycoming Cty. Children’s Servs. Agency, 458 U.S. 502, 511, 102 S. Ct. 3231, 3237

(1982). “The federal writ of habeas corpus, representing as it does a profound

interference with state judicial systems and the finality of state decisions, should be

reserved for those instances in which the federal interest in individual liberty is so

strong that it outweighs federalism and finality concerns.” Id. at 515–16, 102 S.

Ct. at 3239–40. Thus, the District Court was correct that no federal district court

can grant Thomas habeas relief.

                                          D.

      Finally, the District Court found that the Pembina tribal court does not have

exclusive jurisdiction over Thomas’s son because the Pembina Tribe is not a

recognized Indian tribe under the ICWA. We review a district court’s

interpretation of a federal statute de novo. Stansell v. Revolutionary Armed Forces

of Colom., 704 F.3d 910, 914 (11th Cir. 2013) (per curiam) (citing Halperin v.

Reg’l Adjustment Bureau, Inc., 206 F.3d 1063, 1066 (11th Cir. 2000)).

      The ICWA says that “[a]n Indian tribe shall have jurisdiction exclusive as to

any State over any child custody proceeding involving an Indian child who resides

or is domiciled within the reservation of such tribe.” 25 U.S.C. § 1911(a). In turn,


                                           8
               Case: 17-13404       Date Filed: 02/27/2019      Page: 9 of 10


an “Indian child” is an “unmarried person who is under age eighteen and is either

(a) a member of an Indian tribe or (b) is eligible for membership in an Indian tribe

and is the biological child of a member of an Indian tribe.” Id. § 1903(4). Finally,

an “Indian tribe” is “any Indian tribe, band, nation, or other organized group or

community of Indians recognized as eligible for the services provided to Indians

by the Secretary[5] because of their status as Indians.” Id. § 1903(8).

       The Bureau of Indian Affairs publishes in the Federal Register the list of

“Tribal entities recognized and eligible for funding and services . . . by virtue of

their status as Indian Tribes”—the Pembina Tribe is not listed. See Indian Entities

Recognized and Eligible To Receive Services from the United States Bureau of

Indian Affairs, 83 Fed. Reg. 34863 (July 23, 2018).6 Thus, the ICWA is not

triggered, and we have no reason to doubt the Ohio state court’s jurisdiction to

decide the custody issue. Thus, we are back to the Rooker-Feldman doctrine, and

the ICWA does not provide an exception in the case. The District Court’s

interpretation of the statue was correct.

                                              III.

       The judgment of the District Court is




       5
         The “Secretary” is the “Secretary of the Interior.” Id. § 1903(11).
       6
         See also Delorme v. United States, 354 F.3d 810, 814 n.6 (8th Cir. 2004) (“The Little
Shell Band of Chippewa Indians of North Dakota (also known as the Little Shell Pembina Band
of North America) is a federally unrecognized band . . . .”).
                                               9
    Case: 17-13404   Date Filed: 02/27/2019   Page: 10 of 10


AFFIRMED.




                              10